EXHIBIT 10.1

Fiscal Year 2016 Long-Term Equity Incentive Awards
(Restricted Stock Performance-Based Vesting)
 
 
Named
Executive Officer
Restricted Stock*
(Performance-Based Vesting)
(#)
Restricted Stock*
(Performance-Based Vesting TSR)
(#)
           
Michael R. Benkel
   
Executive Vice President,
Planning and Allocations
27,292
5,460
           
Laura A. Coffey
   
Executive Vice President,
Interim Chief Financial Officer
17,246
3,452
           
Catherine David
   
Executive Vice President,
Merchandising
34,116
6,824
           
Sharon M. Leite
   
Executive Vice President,
Sales and Customer Experience
32,220
6,446
           
*These equity awards were granted under the Pier 1 Imports, Inc. 2006 Stock
Incentive Plan, restated as amended through March 25, 2011. The respective forms
of award agreements are attached as Exhibits 10.2 and 10.3. The grants were
effective May 11, 2015.